PER CURIAM.
Bruce Loring appeals the district court’s1 adverse grant of summary judgment in his action under the Americans with Disabilities Act (ADA), the Family Medical Leave Act (FMLA), and state law prohibiting retaliatory discharge. Having carefully reviewed the record, we conclude summary judgment was proper for the reasons the district court stated. Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable Paul A. Zoss, United States Magistrate Judge for the Northern District of Iowa, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c).